Citation Nr: 0333553	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for pancreatitis and denied an increased rating for the 
veteran's service connected hypertension.  Subsequently, a 
July 2002 rating decision denied the veteran's attempt to 
reopen his claim for service connection for a bilateral knee 
disorder.  

The issue involving an increased rating for the veteran's 
service connected hypertension is the subject of a remand 
which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for pancreatitis and a 
bilateral knee disorder in November 1992.  The veteran was 
notified of this decision in November 1992 but did not file 
an appeal. 

3.  The evidence received since the November 1992 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The November 1992 decision of the RO denying service 
connection for pancreatitis and a bilateral knee disorder is 
final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 3.104, 20.302, 
20.1103 (1992 & 2003).  

2.  Evidence received since the November 1992 RO decision 
denying service connection for pancreatitis and a bilateral 
knee disorder is not new and material, and the veteran's 
claims for service connection for have not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2003).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2003).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2003).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2003). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c)(2003).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his request to reopen his claims for 
service connection for pancreatitis and a bilateral knee 
disorder in a letter dated March 2001.  This letter also 
informed the appellant of VA's duty to assist the appellant 
and which party would be responsible for obtaining which 
evidence.  The Board concludes that the discussion therein 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, and of VA's duty 
to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the present case the March 2001 letter informed the 
veteran that he had less than one year to respond to the RO's 
request for evidence.  However, it has been well over a year 
since this letter was issued to the veteran to provide him 
notice.  Also VA has obtained the veteran's VA medical 
treatment records and private medical records.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  New and Material Evidence to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2003).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
pancreatitis and a bilateral knee disorder was filed prior to 
that date.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

In this case, the RO denied service connection for a 
pancreatitis and a bilateral knee disorder in a November 1992 
rating decision and notified the veteran of the decision that 
same month.  It was determined that chronic knee disability 
was not exhibited in service and that there was no showing 
that current knee and pancreatic disabilities were related to 
active service.  The veteran did not appeal the RO decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The matter under consideration in this case is whether 
pancreatitis and a bilateral knee disorder were incurred 
during the veteran's active military service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the November 1992 RO decision on 
the merits which is relevant to, and probative of, this 
matter under consideration.  

The evidence of record at the time of the November 1992 RO 
rating decision which was relevant to the veteran's claims 
for service connection was:  the veteran's service medical 
records; an October 1991 VA inpatient medical record, and a 
January 1992 VA examination report.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  The veteran had complaints of 
left knee pain in a single service department treatment 
record dated November 1987.  The assessment was left knee 
sprain and to rule out early patellar femoral syndrome.  
There is no indication in any of the other service medical 
records that the veteran had any other complaints of knee 
pain during service.  An August 1991 separation examination 
of the veteran noted that the lower extremities were normal.  
On the accompanying report of medical history the veteran did 
not report any symptoms related to his knees.  The service 
medical records also reveal that the veteran was treated for 
complaints of nausea, vomiting, and abdominal pain in 
February 1988 and September 1990.  In each case the diagnosis 
was gastroenteritis.  The August 1991 separation examination 
report does not contain any notation that the veteran was 
suffering from any digestive disorders.  On the accompanying 
report of medical history the veteran did not indicate having 
a history of indigestion or stomach trouble.  

An October 1991 VA medical record reveals that the veteran 
required inpatient treatment for acute pancreatitis and 
alcohol abuse.  This record indicates that the veteran had 
onset of symptoms on the morning of the day of admission.  

In January 1992 a VA examination of the veteran was 
conducted.  The veteran reported having an onset of bilateral 
knee pain during service.  He also reported injuring his left 
knee during service in a fall.  X-ray examination of the 
knees revealed no abnormalities.  Physical examination was 
essentially negative for abnormalities with the exception of 
mild patellar tenderness which was worse on the left than the 
right.  The diagnosis was bilateral patellar tendinitis.

In this case the evidence submitted since the November 1992 
RO decision that refers to the veteran's pancreatitis or 
bilateral knee disorder includes:  service medical records 
from the veteran's periods of reserve military service 
subsequent to 1991; private medical records related to knee 
surgery in July 1999; and an extremely large volume of VA 
medical records dated from 1991 to present.   

As noted above, the veteran had active military service 
extended from September 1987 to September 1991.  After his 
separation from active service the veteran enlisted in the 
Naval Reserve.  The RO obtained the veteran's reserve service 
medical records.  Most of these are duplicates of the 
veteran's active duty service medical records.  The records 
which are not duplicative are periodic examination reports 
which indicate that the veteran was physically qualified for 
reserve service.  These examination reports do not indicate 
any knee or pancreatic abnormalities.  

With respect to the veteran's claim for service connection 
for his knees, there are private medical records dated July 
1999.  These records reveal that the veteran suffered a knee 
injury while playing basketball which resulted in bilateral 
patella tendon ruptures.  He required surgical repair of 
these injuries.  VA medical records reveal that the wire used 
in the 1999 tendon repair surgery was surgically removed in 
June 2000.  Subsequent treatment records reveal that the 
veteran had complaints of knee pain in October 2000 and 
January 2001.  

With respect to the veteran's claim for service connection 
for pancreatitis, the RO has obtained a considerable volume 
of VA medical records.  These records show that the veteran 
has required continuing periodic treatment for chronic 
pancreatitis, on both inpatient and outpatient bases, since 
the first diagnosis in October 1991.  The records reflect an 
increase in frequency of treatment dating from approximately 
2000 to present.  These records reveal that the veteran 
suffers from chronic pancreatitis which is related to alcohol 
abuse.  Two of these records, dated in November and December 
2001, do indicate that the veteran has a "history of chronic 
pancreatitis, first diagnosed in 1988."  At this point the 
Board notes that the veteran was in active military service 
in 1988 and there is no indication in the service medical 
records of any such diagnosis.  It is clear that these 
statements are based solely on the veteran's own, and 
uncorroborated, recitation of his own medical history.  The 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).   

The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection in 
November 1992.  Although "new," this evidence is not 
"material" because it is does not bear directly and 
substantially upon the specific matters under consideration, 
namely whether the veteran's pancreatitis and bilateral knee 
disorders were incurred during active service.  With respect 
to the veteran's knees, the evidence obtained since the 1992 
RO rating decision shows that the veteran does have a 
bilateral knee disorder and required surgical repair of his 
tendons.  However, there is absolutely no evidence which in 
any way relates the veteran's knee disorders to military 
service.  Rather, the evidence indicates intercurrent 
injuries as the cause of the veteran's current knee 
disorders.  With respect to the veteran's claim for 
pancreatitis, the evidence of record shows that the veteran 
suffers from chronic pancreatitis which is related to alcohol 
abuse.  There is no evidence of record which relates the 
veteran's pancreatitis to military service or shows that any 
symptom noted during service was pancreatitis.  The 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim. Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim. Id.

The evidence received since the November 1992 rating decision 
fails to show medical evidence linking the current 
disabilities to service. The evidence does not bear directly 
and substantially upon the specific matters under 
consideration, and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, the veteran's attempt to reopen his claims for 
service connection for pancreatitis and a bilateral knee 
disorder must fail.

ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection pancreatitis, 
that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a bilateral 
knee disorder, that benefit remains denied.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In his March 2003 notice of disagreement, the veteran 
requested a VA Compensation and Pension examination to 
determine the severity of his service-connected hypertension.  
While the RO has obtained a considerable volume of VA medical 
evidence showing blood pressure readings, the veteran has not 
been scheduled for a VA examination.  This should be done.  

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  

2.  Following the above, the veteran 
should be accorded the appropriate VA 
examination to determine the level of 
severity of the veteran's service 
connected hypertension.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The veteran's blood pressure 
readings should be reported and the 
examiner is requested to indicate if the 
veteran's hypertension is controlled by 
medication.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received.  If any benefit is denied, the 
RO should issue a Supplemental Statement 
of the Case and give the appellant and 
his representative an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained and a discussion 
of all pertinent regulations, including 
those implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



